    Case 21-20369-GLT           Doc 56 Filed 06/24/21 Entered 06/24/21 10:37:12                      Desc OSDC
                                Rsp n Hrg on Mot GLT ZOOM Page 1 of 1
Form 600v
                             IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

Rum Runners PA, LLC                                         :           Case No. 21−20369−GLT
46−1078095                                                  :           Chapter: 11
     Debtor(s)                                              :
                                                            :
Rum Runners PA, LLC                                         :
       Movant(s),                                           :
                                                            :           Related to Document No. 55
     v.                                                     :
No Respondent                                               :           Hearing Date: 7/29/21 at 11:00 AM
        Respondent(s).                                      :
                                                            :
                                                            :

               ORDER SCHEDULING DATES FOR RESPONSE AND HEARING ON MOTION
                 (VIDEO CONFERENCE PROCEDURES EFFECTIVE OCTOBER 1, 2020)


            AND NOW, this The 24th of June, 2021, a Motion to Extend the Exclusifity Periods having been filed
at Doc. No. 55 by Debtor,

            It is hereby ORDERED, ADJUDGED and DECREED that:

            (1) Pursuant to Bankruptcy Rule 7004, Counsel for the Moving Party shall IMMEDIATELY serve a
copy of this Order and the Motion upon all parties from whom relief is sought, their counsel, the U.S. Trustee and all
those identified on the Certificate attached to the Motion. In Chapter 11 cases, all equity security holders, if any, are
to be served. Counsel for the Moving Party shall then file a Certificate of Service. Failure to properly serve the
Motion or file the Certificate may result in the dismissal of the Motion.

            (2) On or before July 19, 2021, any Response, including a consent to the Motion, shall be filed with the
Clerk's Office at U.S. Bankruptcy Court, 5414 U.S. Steel Tower, 600 Grant Street, Pittsburgh, PA 15219 and served
on the counsel for the Moving Party.

            (3) This Motion is scheduled for a video conference, non−evidentiary hearing on July 29, 2021 at 11:00
AM at Zoom location, https://www.zoomgov.com/j/ at which time the parties and/or their counsel shall appear by
video and the Court will dispose of the Motion. Parties or counsel of record who intend to participate in the hearing
shall make arrangements as directed by Judge Taddonio's Modified Procedures For Remote Participation
(http://www.pawb.uscourts.gov/procedures−2) no later than 4:00 p.m. on the business day prior to the hearing.

             (4) If, after proper service, a Respondent fails to timely file a Response, the Court may determine that no
hearing is required and accordingly enter an order by default. To determine if a default order has been entered, the
Moving Party is directed to the Court's website at www.pawb.uscourts.gov, one day prior to the hearing. To view
the calendar for Judge Gregory L. Taddonio refer to the calendar section. In the event a default order has been
entered, the Moving Party shall IMMEDIATELY advise all affected parties. If a default order has not been entered,
the parties will be required to appear at the hearing.

            (5) A maximum of 10 minutes has been allotted to hear this matter. Should this matter require more than
10 minutes, the parties are required to so notify the Courtroom Deputy IMMEDIATELY.




cm: Robert O Lampl, Esq.
